Case: 13-20714      Document: 00512690540         Page: 1    Date Filed: 07/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-20714                                FILED
                                  Summary Calendar                           July 8, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
MORLOCK, L.L.C., a Texas Limited Liability Company,

                                                 Plaintiff-Appellant,
v.

JP MORGAN CHASE BANK, N.A.,

                                                 Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 USDC No. 4:13-CV-734


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Morlock, L.L.C. appeals from the district court’s final
judgment denying Morlock’s Motion to Remand and Motion for Leave to
Amend Complaint and granting Defendant-Appellee JP Morgan Chase Bank,
N.A.’s Rule 12(b)(6) Motion to Dismiss.
       In 2011, Morlock purchased residential property, which it claims is
worth approximately $130,000, subject to a Deed of Trust lien securing a
promissory note.      The Deed of Trust and right to receive payment under the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20714     Document: 00512690540        Page: 2   Date Filed: 07/08/2014



                                 No. 13-20714

note apparently had been assigned to Chase some time earlier.                  After
purchasing the property, Morlock brought this action, seeking a judgment
which determines whether Chase has any interest in the property and forbids
Chase from taking any action adverse to Morlock’s interest, specifically
foreclosing on the property.      Fundamentally, Morlock asserts that the
assignment to Chase somehow was not valid and that Chase’s asserted interest
is a cloud on Morlock’s title.
      Morlock filed a Motion to Remand, arguing that the amount in
controversy does not exceed $75,000 because the full $130,000 is not in dispute,
only Morlock’s equity in the property.       Chase filed a Motion to Dismiss under
Fed. R. Civ. P. 12(b)(6), arguing that Morlock failed to state a claim.           In
Morlock’s response to Chase’s motion, it sought leave to amend its pleadings.
The district court denied Morlock’s motions and granted Chase’s motion,
dismissing Morlock’s action with prejudice.
      We affirm the dismissal essentially for the reasons assigned in the
district court’s lengthy and well-reasoned memorandum opinion and order.
First, the district court properly found that because Morlock’s action concerns
its rights in the entire property, the full fair market value of approximately
$130,000 is at issue, triggering subject matter jurisdiction.     Next, the district
court correctly concluded that the assignment to Chase was valid on its face,
and Morlock has failed to put forward any viable theory on which it could
recover under any cause of action.
      Accordingly, we AFFIRM.




                                         2